Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 25, 2020

                                             No. 04-20-00517-CV

                                  IN RE COOK COMPRESSION LLC

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 22, 2020, relator filed a petition for writ of mandamus. The real parties in
interest later filed a response to which relator replied. We conditionally grant the petition for writ
of mandamus and order the Honorable Monique Diaz to, within fifteen days of this order, vacate
her September 29, 2020, Order (1) granting Plaintiffs’ Motion to Compel the deposition of Marcell
Ulrichs, (2) sustaining the objections to the Declaration of Marcell Ulrichs, and (3) denying
relator’s Motion for Protective Order. See TEX. R. APP. P. 52.8(c). The writ will issue only in the
event we are informed Judge Diaz has failed to comply with this order. Relator’s motion for
temporary relief is denied as moot.

        It is so ORDERED on November 25, 2020.


                                                         _____________________________
                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2020.

                                                         _____________________________
                                                         Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019CI02008, styled Luis Bazaldua, et al. v. Dover Energy, Inc. d/b/a Cook
Compression, et al., pending in the 150th Judicial District Court, Bexar County, Texas. The Honorable Monique Diaz
signed the order at issue in this original proceeding.